IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                        NO. WR-73,556-03


                 EX PARTE CHRISTOPHER LAMAR MOORE, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. 2007-503-C3B IN THE 54TH DISTRICT COURT
                            FROM MCLENNAN COUNTY


       Per curiam.

                                             ORDER

       Applicant was convicted of aggravated robbery and sentenced to twenty-nine years’

imprisonment.     The Tenth Court of Appeals affirmed his conviction. Moore v. State, No.

10-08-00211-CR (Tex. App.–Waco, July 2, 2009). Applicant filed this application for a writ of

habeas corpus in the county of conviction, and the district clerk forwarded it to this Court. See TEX .

CODE CRIM . PROC. art. 11.07.

       Applicant attaches an affidavit to his writ application, which he alleges is newly discovered

evidence. The State calls into question the credibility of the unsworn affidavit and claims that, even

if true, Applicant fails to show that his sentence would have been different without that testimony.

The application was forwarded to this Court without the trial court making findings of fact and
conclusions of law. We remand this application to the trial court to complete an evidentiary

investigation addressing whether the affidavit provides a newly available factual basis for a

subsequent writ application. Tex. Code Crim. Proc. art. 11.07 Sec. 4(c). If the trial court determines

the affidavit overcomes the Section 4 bar to subsequent applications, the trial court shall also make

findings of fact and conclusions of law regarding the credibility of the affidavit and the effect of this

evidence on Applicant’s sentence.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP. P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed: October 7, 2020
Do not publish